Citation Nr: 1509923	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot plantar fasciitis and calcaneal spur.  

2.  Entitlement to an initial compensable rating for right foot plantar fasciitis and calcaneal spur.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to September 2011.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file has subsequently been transferred to the RO in Louisville, Kentucky.

The Board notes that, in addition to the issues listed on the title page, the Veteran filed a notice of disagreement as to the disability ratings assigned for adjustment disorder with depressed mood and left ankle disability in the October 2012 rating decision.  In February 2013, the RO issued a statement of the case as to all four issues.  However, in her March 2013 substantive appeal, the Veteran perfected an appeal only as to the issues listed on the title page.  Thus, the claims for a higher rating for adjustment disorder and left ankle disability have been withdrawn.  38 C.F.R. § 20.204 (2014).  

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Louisville RO.  A transcript of that hearing has been associated with the record on appeal.  Additionally, a copy of the transcript was provided to the Veteran and her presentative in January 2014.  In November 2013, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the September 2013 Board hearing transcript and VA treatment records dated from December 2011 to March 2013, which were considered by the AOJ in the May 2013 supplemental statement of the case, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of VBMS reveals there are no documents in the file at this time.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left foot plantar fasciitis and calcaneal spur, manifested by pain, aching, fatigue, swelling, and tenderness on palpation, results in moderate impairment of the left foot, without more severe manifestations that more nearly approximate a moderately severe or severe foot injury.

2.  For the entire period on appeal, the Veteran's right foot plantar fasciitis and calcaneal spur, manifested by pain, aching, fatigue, swelling, and tenderness on palpation, results in moderate impairment of the right foot, without more severe manifestations that more nearly approximate a moderately severe or severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for left foot plantar fasciitis and calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).  

2.  The criteria for an initial 10 percent rating, but no higher, for right foot plantar fasciitis and calcaneal spur have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claims, a June 2011 letter, sent prior to the October 2012 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the October 2012 rating decision granted service connection for the Veteran's bilateral foot disabilities and assigned initial noncompensable ratings, effective September 5, 2011.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for her bilateral feet disabilities were granted and initial ratings assigned in the October 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in August 2012, with an addendum opinion received in April 2013, in conjunction with the claims on appeal.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral feet disabilities as such includes an interview with the Veteran, review of the record and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that his PTSD has increased in severity since the August 2012 VA examination or April 2013 opinion.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record, and subsequent addendum opinion, are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral foot disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available, the undersigned held the record open so as to allow the Veteran to submit such additional evidence, which was received in November 2013.  There is no indication that there is any additional evidence available.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis 

By way of background, the Veteran was granted service connection for plantar fasciitis and calcaneal spurs of the left and right feet in an October 2012 rating decision.  A noncompensable rating was assigned for each foot pursuant to Diagnostic Code (DC) 5284, effective September 5, 2011, the day of her separation from service.  The Veteran alleges that these service-connected disabilities warrant compensable disability ratings, especially in light of the pain she experiences related thereto.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's bilateral foot conditions are evaluated under 38 C.F.R. § 4.71a, DC 5284 for other foot injuries not described by other diagnostic codes.  Under DC 5284, a 10 percent rating contemplates moderate foot injury; a 20 percent rating contemplates moderately severe foot injury; and a 30 percent rating contemplates severe foot injury.  The Note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent.  

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

The Veteran's service treatment records reflect bilateral foot pain in July 2009, which was increased with more physical training.  Plantar tenderness on palpation was noted in both feet with tenderness on palpation of spring ligaments in both feet.  The Veteran was given foot inserts, which proved to increase her pain.  It was noted in August 2009 that standing four hours and running one mile also made pain worse.  A December 2009 x-ray revealed minimal plantar spur formation with very minimal enthesophyte of the left foot and minimal plantar spur formation with minimal enthesophyte of the right foot.  A November 2009 podiatry examination revealed bilateral foot stiffness and excessive pronation.  In March 2010, it was noted that the Veteran was unable to stand especially with gear.  

In May 2010, the Veteran had a bilateral proximal plantar fasciitis orthotripsy.  A September 2010 examination noted bilateral heel pain and past treatment including custom orthotics.  The examination revealed pain on palpation of medial calcaneal tuberosity plantarly in bilateral feet as well as pain along plantar fascial band with palpation.  A July 2010 MRI was noted, revealing plantar calcaneal enthesophyte bilaterally, moderate in size.  Assessment was plantar fasciosis of bilateral feet.  In September 2010, the Veteran was sent for a second opinion, which revealed plantar fasciosis in bilateral feet.  

In April 2011, the Veteran received a permanent profile for bilateral plantar fasciitis with symptoms that worsened with marching and prolonged walking.  A May 2011 MRI of the Veteran's feet revealed stable plantar and posterior calcaneal spur on the right and noted hallux valgus configuration with the presence of calcaneal spur formation at the plantar location on the left.  In June 2011, it was noted that the Veteran continued to use night splints, exercises, and orthotics for her bilateral heel pain.  It was noted that she may benefit from orthotripsy in the future.  

An August 2012 VA examination of the Veteran's feet noted a diagnosis of plantar fasciitis.  The Veteran reported she was put on light duty due to pain in her feet and was never again on full duty with no restrictions.  The examiner noted the Veteran had hallux valgus but no symptoms of such.  The examiner further noted constant moderate level aching pain in her feet at rest, worse with standing.  The Veteran reported she could not run due to her bilateral foot condition.  The examiner noted tenderness to palpation on posterior plantar aspect of bilateral heels just proximal to mid-arch; mild tenderness to distal posterior heel region; first MTP joint with dorsiflexion of 65 degrees; no tenderness on palpation of joint.  The examiner noted the Veteran did not use any assistive devices.  The examiner noted that a January 2012 x-ray revealed small bilateral plantar calcaneal heel spurs bilaterally.  The examiner noted the Veteran had a diagnosis of plantar fasciitis bilaterally with calcaneal spurs bilaterally and hallux valgus on the left.  

The Veteran was also examined for pes planus (flat feet) in August 2012.  While the examiner found the Veteran's pes planus had healed with no residuals and the Veteran is not service-connected for this disability, the examination revealed pain in both feet that was accentuated by use.  

In her March 2013 substantive appeal, the Veteran reported constant pain in bilateral feet, which was worse with prolonged standing and despite treatment.  In April 2013, an addendum VA opinion was obtained pertaining to the worsening alleged by the Veteran.  The VA examiner noted that there was no objective evidence of any change in the Veteran's condition since the August 2012 examination.  Her diagnosis remained plantar fasciitis and calcaneal spurs bilaterally.  

Subsequent VA treatment records dated in February 2013 noted refractory foot pain with an assessment of plantar fasciitis bilaterally.  In March 2013, the Veteran reported chronic heel pain.  She was told she had heel spurs, which was treated with stretching, custom insoles and medications.  She was noted to have a normal arch bilaterally with pain on palpation bilaterally.  The Veteran was referred for custom insoles.  

The Veteran testified at the September 2013 Board hearing that she had constant pain due to plantar fasciitis and heel spurs.  She noted that pain was worse upon walking for long distances or standing for more than twenty minutes.  She noted the pain was in the arch and heel of her feet.  The Veteran described her job as a heavy equipment operator, which involved the use of both of her feet to operate pedals on the equipment and climbing.  She noted that it was difficult to push pedals.  She noted that she sometimes had to sit down because the pain was so severe.  When standing for a long period of time, she also must switch her weight back and forth from one foot to the other.  She also reported sometimes walking on her toes to avoid pain.  She testified that she could not run or walk quickly.  She also noted that she was in the National Guard and remained on a permanent profile, which noted that she was not to run or march.  She reported that she continued to see a podiatrist, who indicated that her next option would be steroid injections in her feet.  She reported cramping in her feet after working long hours as well as some swelling.  

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports an initial rating of 10 percent, but no higher, for each foot based on symptomatology that most nearly approximates a moderate foot injury.  In this regard, the August 2012 VA examination indicated moderate pain in the Veteran's feet constantly, which worsened with standing or walking.  Furthermore, tenderness on palpation has been repeatedly reported.  Additionally, the Veteran was noted to need custom shoe inserts to help ease the pain in her feet.  The evidence of record also includes subjective complaints of pain, aching, fatigue, and swelling.  In this regard, while the Board finds that the Veteran's bilateral feet symptoms reach the level of moderate impairment, the evidence fails to reveal more severe manifestations that more nearly approximate a moderately severe or severe foot injury in either foot.  In this regard, neither the lay or medical evidence reflects that the Veteran's bilateral plantar fasciitis and calcaneal spurs results in functional loss that more nearly approximates a moderately severe or severe foot injury even in consideration of the totality of her symptoms.  See DeLuca, Mitchell, supra.  

Specifically, the August 2012 VA examiner indicated that her bilateral foot disabilities had no impact on the Veteran's occupation and daily activities.  Furthermore, while the August 2012 examiner found that the Veteran's pain was moderate, objective findings, such as x-rays, have classified the Veteran's plantar fasciitis as mild and the spurs as moderate.  The Veteran has testified that her pain is worsened with prolonged standing or walking.  She also noted shooting pain due to her work.  While these flare-ups of symptoms are noted, there is no evidence indicating that the functional impairment is impacted to the level of moderately severe or severe.  Thus, the Board finds that the preponderance of the evidence supports a 10 percent rating for left and right plantar fasciitis and calcaneal spurs, but no higher, even taking into account the Veteran's additional functional limitation due to pain and other symptoms.  Id.; see also 38 C.F.R. §§ 4.40, 4.45.  

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  In this regard, the other diagnostic codes pertinent to the evaluation of foot disabilities that provide for a higher or separate rating are not applicable because there is no indication that such foot disabilities have been diagnosed or are related to the Veteran's service-connected left and right plantar fasciitis and calcaneal spurs.  The evidence of record does not show a diagnosis of weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5277-5279, 5281-5283.  Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected bilateral plantar fasciitis and calcaneal spurs, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

While the evidence of record indicates the Veteran has a diagnosis of flatfeet, an August 2012 VA examiner indicated that such had healed and the Veteran had no residuals.  See 38 C.F.R. § 4.71a, DC 5276.  Additionally, the evidence of record indicates a diagnosis of hallux valgus; however, no symptoms of such were found on examination.  In this regard, the Board notes that service connection for left hallux valgus is already in effect.  Referable to the right foot, while the Board acknowledges the notation of hallux valgus, the evidence of record does not support a separate rating for such disorder, as no operation to resection the metatarsal head has been noted and there is no evidence that such is severe to the extent that it is equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280.  

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected right and left foot disabilities and notes that her lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report her symptoms because this requires only personal knowledge as it comes to her through her senses.  See Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating her right and left foot disabilities to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right and left foot disabilities.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right and left foot disabilities; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this regard, the Veteran has been assigned 10 percent ratings for each foot in contemplation of her functional impairment resulting from pain, fatigue, and swelling.  The rating criteria addresses the severity of the foot injury as a whole, to include consideration of functional loss based on all symptoms found to be present.  See DeLuca, Mitchell, supra.  The current ratings for her feet reflect her pain, which worsens with prolonged use.  In this regard, with all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of her bilateral foot disabilities that are not addressed by the rating schedule.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected right and left foot disabilities.  The August 2012 VA examiner noted the Veteran's work as a heavy equipment operator and found that she was not limited from working based on her claimed conditions, including her bilateral foot disabilities.  During the September 2013 hearing, the Veteran testified to shooting pain in her feet due to pushing pedals in the machines she operated at work.  However, there is no indication that the Veteran has been unable to maintain employment due to these limitations.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

Based on the evidence of record, the Board finds that the Veteran's service-connected left and right plantar fasciitis and calcaneal spurs warrants a 10 percent rating for each foot but that there is no basis for an award in excess of 10 percent for each foot.  In making this determination, all doubt has been resolved in the Veteran's favor.  38 C.F.R. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial 10 percent rating, but no higher, for left foot plantar fasciitis and calcaneal spur is granted, subject to the law and regulations governing the award of monetary benefits.  

An initial 10 percent rating, but no higher, for right foot plantar fasciitis and calcaneal spur is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


